NEWS RELEASE Contact:Troy D. Cook Executive Vice President & Chief Financial Officer 913-327-3109 NPC International, Inc. Reports First Quarter 2011 Results Overland Park, Kansas, (April 28, 2011) - NPC International, Inc. (the “Company”), today reported results for its first fiscal quarter ended March 29, 2011. FIRST QUARTER HIGHLIGHTS: · Comparable store sales decreased 4.7% rolling over a strong increase of 10.2% last year. · Adjusted EBITDA (reconciliation attached) of $32.6MM was $0.2MM greater than last year on improved margins. · Net income of $9.5MM was flat with last year. · Free Cash Flow (reconciliation attached) was $24.6MM or 75% of Adjusted EBITDA. · Debt has been reduced by $29.7MM from last fiscal year end while cash balances only declined by $4.4MM to $39.8MM. · The Company’s leverage ratio declined to 3.51X Consolidated EBITDA, as defined in our Credit Agreement, from 3.80X at last fiscal year end,compared to our existing maximum leverage covenant of 4.25X.Including the benefit of excess cash balances of $36.1MM, our leverage ratio would have improved to 3.17X. The Company’s quarterly financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations are set forth in the Company’s Form 10-Q for the fiscal quarter ended March 29, 2011 which can be accessed at www.sec.gov. NPC’s President and CEO Jim Schwartz said, “We are pleased to post increased Adjusted EBITDA compared to last year on the strength of improved margins despite soft comparable store sales as we rolled over the extremely successful launch of $10 Any Pizza from a year ago. During the quarter we continued to seed our simplified menu pricing strategy while also leveraging our innovation platform with the introduction of the Big Dipper Pizza and delivering discrete value with our $10 Any Pan Pizza Promotion. Our margins benefited from the transition to simplified pricing and product innovation as exhibited by our lower cost of sales as compared to last year despite higher commodity costs in the current year.We overcame the impact of sales deleveraging on our direct labor costs due to the benefit of the higher average selling price associated with simplified pricing and excellent labor productivity. We are pleased to report that our free cash flow generation remained very strong at $24.6 million or 75% of Adjusted EBITDA this quarter.As a result, our cash balances only declined by $4.4 million from last fiscal year end despite paying down debt by $29.7 million and improving our leverage ratio from 3.80X to 3.51X.Including the benefit of our excess cash balances, our leverage position at the end of the quarter would have been 3.17X. We are pleased with our performance this quarter especially considering the extremely competitive environment, adverse weather conditions early in the quarter and the economic pressures affecting the consumer.We remain optimistic about the balance of the fiscal year and look forward to sharing our progress with our stakeholders.” CONFERENCE CALL INFORMATION: The Company’s first quarter earnings conference call will be held Friday, April 29, 2011 at 9:00 am CDT. You can access this call by dialing 800-706-7741.The international number is 617-614-3471. The access code for the call is 44007624. Go to www.npcinternational.com and click on the Thomson Financial logo in the investor information section or go to www.earnings.com. For those unable to participate live, a replay of the call will be available until May 6, 2011 by dialing 888-286-8010 or by dialing international at 617-801-6888.The access code for the replay is 27190704. A replay of the call will also be available at the Company’s website at www.npcinternational.com. NPC International, Inc. is the world’s largest Pizza Hut franchisee and currently operates 1,136 Pizza Hut restaurants and delivery units in 28 states. For more complete information regarding the Company’s financial position and results of operations, investors are encouraged to review the Company’squarterly financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations, incorporated into the Company’s Form 10-Q which can be accessed at www.sec.gov. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995 Certain statements contained in this news release that do not relate to historical or current facts constitute forward-looking statements. These include statements regarding our plans and expectations.Forward-looking statements are subject to inherent risks and uncertainties and there can be no assurance that such statements will prove to be correct.NPC’s actual results may vary materially from those anticipated in such forward-looking statements as a result of a number of factors, including lower than anticipated consumer discretionary spending; continued deterioration in general economic conditions; competition in the quick service restaurant market; adverse changes in food, labor and other costs; price inflation or deflation; and other factors. These risks and other risks are described in NPC’s filings with the Securities and Exchange Commission, including NPC’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Copies of these filings may be obtained by contacting NPC. All forward-looking statements made in this news release are made as of the date hereof. NPC does not intend to update these forward-looking statements and undertakes no duty to any person to provide any such update under any circumstances. Investors are cautioned not to place undue reliance on any forward-looking statements. NPC INTERNATIONAL, INC. Consolidated Statements of Income (Dollars in thousands) (Unaudited) 13 Weeks Ended March 29, 2011 March 30, 2010 Net product sales $ % $ % Fees and other income (1) % % Total sales % % Comparable store sales (net product sales only) -4.7 % % Cost of sales(2) % % Direct labor (3) % % Other restaurant operating expenses (4) % % General and administrative expenses (5) % % Corporate depreciation and amortization of intangibles % % Other 39 % % Total costs and expenses % % Operating income % % Interest expense (6) ) -2.8
